1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     In re: Marc J. Randazza,                            Case No. 2:19-cv-01765-MMD
      Attorney at Law, Bar No. 12265
7                                                           ORDER OF SUSPENSION

8

9
10   I.     SUMMARY

11          This is an attorney discipline matter. Before the Court is Marc J. Randazza’s

12   response to the Court’s Order to Show Cause (“OSC”) why he should not be suspended

13   from practice before this Court following the Order Approving Conditional Guilty Plea

14   Agreement filed by the Nevada Supreme Court (“NSC”) on October 10, 2018. (ECF Nos.

15   1 (OSC), 3 (the “Response”).) As further explained below, the Court will suspend Mr.

16   Randazza from practice before this Court because this Court has neither the obligation,

17   resources, nor inclination to monitor Mr. Randazza’s compliance with the probationary

18   conditions the NSC imposed on him. However, Mr. Randazza may file a petition for

19   reinstatement once he has fully discharged those conditions and can produce a certificate

20   of good standing from the NSC reflecting the same.

21   II.    BACKGROUND

22          Mr. Randazza was suspended by the NSC following his conditional guilty plea to

23   a charge that he violated “RPC 1.8(a) (conflict of interest: current clients: specific rules)

24   and RPC 5.6 (restrictions on right to practice).” (ECF No. 3 at 15.) While Mr. Randazza’s

25   suspension was stayed, he is currently subject to several probationary conditions

26   imposed by the NSC. (Id. at 17.) Until at least April 10, 2020, Mr. Randazza must: (1)

27   “stay out of trouble;” (2) successfully complete 20 hours of ethics CLE in addition to his

28   normal CLE requirements; and (3) seek the advice of an independent and unaffiliated
1    ethics attorney in each relevant jurisdiction before obtaining any conflicts of interest

2    waivers. (Id. at 3, 15, 17.)

3           This Court issued the OSC as to why Mr. Randazza should not be suspended from

4    practice in this Court on September 6, 2019. (ECF No. 1.) Mr. Randazza timely filed his

5    Response on October 3, 2019. (ECF No. 3.) In his Response, he argues that this Court

6    should allow him to continue practicing before it because he is still allowed to practice law

7    before the Nevada state courts, and he is currently complying with the probationary

8    conditions the NSC imposed on him. (Id. at 3-5.) He also argues that his suspension from

9    practice by this Court would either be gravely unjust, or his misconduct does not justify

10   suspension by this Court. (Id. at 3.) He further notes that other federal court have

11   continued to allow him to practice while he is subject to the NSC’s probationary conditions.

12   (Id. at 5-6.)

13   III.   DISCUSSION

14          This Court imposes reciprocal discipline on a member of its bar when that person

15   is suspended or otherwise disciplined by a state court unless it determines that the state’s

16   disciplinary adjudication was improper. See In re Kramer, 282 F.3d 721, 724 (9th Cir.

17   2002). Specifically, the Court will only decline to impose reciprocal discipline if the

18   attorney subject to discipline presents clear and convincing evidence that:

19          (A) the procedure in the other jurisdiction was so lacking in notice or opportunity to
            be heard as to constitute a deprivation of due process; (B) there was such an
20          infirmity of proof establishing the misconduct as to give rise to a clear conviction
            that the court should not accept as final the other jurisdiction’s conclusion(s) on
21          that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
            other substantial reasons justify not accepting the other jurisdiction’s
22          conclusion(s).

23   LR IA 11-7(e)(3); see also In re Kramer, 282 F.3d at 724-25 (stating that the attorney

24   bears the burden by clear and convincing evidence).

25          The Court will suspend Mr. Randazza from practice before this Court because the

26   NSC’s disciplinary adjudication regarding Mr. Randazza following his conditional guilty

27   plea appears to have been proper, and he presents no clear and convincing evidence to

28   the contrary. Procedurally, Mr. Randazza did not submit a certified copy of the entire

                                                    2
1    record from the NSC or present any argument as to why less than the entire record will

2    suffice. See LR IA 11-7(e)(3). Substantively, while Mr. Randazza does appear to be

3    allowed to practice in the Nevada state courts, he is also subject to probationary

4    conditions that this Court has neither the obligation, resources, nor inclination to monitor.

5    (ECF No. 3 at 17.) And the Court sees no substantial reasons not to suspend Mr.

6    Randazza based on its review of the record. See LR IA 11-7(e)(3). The Court will therefore

7    suspend Mr. Randazza.

8           That said, Mr. Randazza is free to petition the Court for reinstatement under LR IA

9    11-7(i) assuming he is able to successfully complete his term of probation with the NSC.

10   Any petition for reinstatement should not be filed until Mr. Randazza has successfully

11   discharged each and every probationary condition imposed on him by the NSC, and he

12   is able to present both a certificate of good standing from the NSC and evidence sufficient

13   to establish that his practice in the Nevada state courts is fully unencumbered by any

14   probationary or other conditions stemming from his conditional guilty plea or any other

15   discipline imposed on him by the NSC.

16   IV.    CONCLUSION

17          It is therefore ordered that Marc J. Randazza, Bar No. 12265, is hereby suspended

18   from practice in the United States District Court for the District of Nevada.

19          DATED THIS 22nd day of October 2019.

20

21
                                               MIRANDA M. DU
22                                             CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                  3
